Case: 6:11-cr-00079-GFVT-HAI Doc #: 253 Filed: 03/22/21 Page: 1 of 4 - Page ID#: 753




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                         LONDON

  UNITED STATES OF AMERICA,                       )
                                                  )
          Plaintiff,                              )     Crim. No. 6:11-cr-00079-GFVT-HAI-5
                                                  )
  v.                                              )
                                                  )
  HIRAM AUDIE BROCK,                              )                     ORDER
                                                  )
          Defendant.                              )

                                         *** *** *** ***

        This matter is before the Court on the Report and Recommendation filed by United States

 Magistrate Judge Hanly A. Ingram. [R. 250.] Defendant Hiram Audie Brock has been charged

 with violating his terms of supervised release. In April of 2015, this Court sentenced Mr. Brock

 to 114 months imprisonment followed by a three-year term of supervised release following his

 guilty plea to one count of conspiracy to distribute oxycodone and methadone. [R. 204.]

        Mr. Brock began his term of supervised release on March 24, 2020. Six months later, on

 September 30, 2020, Mr. Brock tested positive for, and admitted to using oxycodone. [See R.

 237.] At the request of Mr. Brock’s probation officer, this Court allowed Mr. Brock to enroll in

 substance abuse treatment in lieu of supervised release revocation. [Id.]

        On December 7, 2020, the USPO issued a Supervised Release Violation Report that

 charged Mr. Brock with two violations: (1) a Grade C violation for using a controlled substance

 not prescribed by a physician; and (2) a Grade B violation for commission of another federal,

 state, or local crime. [R. 250 at 2.]
Case: 6:11-cr-00079-GFVT-HAI Doc #: 253 Filed: 03/22/21 Page: 2 of 4 - Page ID#: 754




        Judge Ingram conducted an initial appearance on December 17, 2020 and scheduled a

 final hearing for January 29, 2021. [Id.] At the final hearing, Mr. Brock entered a knowing,

 voluntary, and intelligent stipulation to both violations. [Id.]

        After the final hearing, Judge Ingram carefully reviewed the entire record and considered

 the section 3553 factors in making his recommended disposition. Judge Ingram determined that

 Mr. Brock’s admitted violations would qualify as Grade C and B violations, and given Mr.

 Brock’s criminal history category of VI, his imprisonment range under USSG § 7B1.4(a) was

 twenty-one to twenty-seven months. [R. 250 at 3–4.] Judge Ingram correctly noted, however,

 that Mr. Brock’s effective Guideline Range would be twenty-one to twenty-four months, given

 the statutory two-year maximum. [Id.] In making his recommendation, Judge Ingram found that

 (1) Mr. Brock’s underlying sentence, which was well-below the Guideline Range, is an

 aggravating factor in the present proceedings; (2) The circumstances surrounding Mr. Brock’s

 history of drug use are especially disturbing and revocation is necessary in order to keep Mr.

 Brock out of trouble, to help him think twice about returning to drug use, and to protect the

 public; (3) Mr. Brock’s Guideline Range is driven by his dated convictions from 1997; and (4)

 Mr. Brock’s violation conduct is driven by his addiction. [Id. at 8–9.] Emphasizing the latter

 two factors as grounds for a downward departure, Judge Ingram made the following

 recommendations: (1) Mr. Brock be found guilty of both violations; (2) Mr. Brock should have

 his supervised release revoked and that this Court shall impose a term of imprisonment of

 eighteen (18) months, with a twenty-four (24) month term of supervised release to follow; and

 (3) a recommendation for drug abuse treatment, with the recognition that Special Condition #2

 adequately accomplishes that goal already. [Id. at 8.]




                                                   2
Case: 6:11-cr-00079-GFVT-HAI Doc #: 253 Filed: 03/22/21 Page: 3 of 4 - Page ID#: 755




        Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Report and

 Recommendation advises the parties that objections must be filed within fourteen (14) days of

 service. [Id.]; see 28 U.S.C. § 636(b)(1). Mr. Brock has not filed any objections to Judge

 Ingram’s Report and Recommendation. Further, on March 16, 2021, Mr. Brock filed a waiver of

 allocution and requests that this Court recommend to the BOP that he be placed (1) in a low or

 minimum-security facility; (2) in a facility closest to his home; and (3) that he be able to serve as

 much time as possible in a halfway house. [Id.] The Court will recommend the placement

 requests, but will leave the third request to the discretion of the BOP.

        Generally, this Court must make a de novo determination of those portions of the Report

 and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when no

 objections are made, as in this case, the Court is not required to “review… a magistrate’s factual

 or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474 U.S. 140,

 151 (1985). Parties who fail to object to a magistrate judge’s report and recommendation are

 also barred from appealing to a district court’s order adopting that report and recommendation.

 United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the Court has examined

 the record and agrees with Judge Ingram’s recommended disposition.

        Accordingly, it is hereby ORDERED as follows:

        1. The Report and Recommendation made as to Defendant Hiram Audie Brock [R. 250]

            is ADOPTED as and for the opinion of the Court;

        2. Mr. Brock is found GUILTY of both violations;

        3. Mr. Brock’s supervised release is REVOKED;




                                                   3
Case: 6:11-cr-00079-GFVT-HAI Doc #: 253 Filed: 03/22/21 Page: 4 of 4 - Page ID#: 756




       4. Mr. Brock is hereby sentenced to the Custody of the Bureau of Prisons for a term of

           imprisonment of eighteen (18) months, followed by a twenty-four (24) month term

           of supervised release;

       5. The Court recommends that Mr. Brock be placed in a low or minimum-security

           facility nearest his home, if possible;

       6. The allocution hearing, currently set for March 30, 2021, is hereby cancelled; and

       7. Judgment shall enter promptly.




           This is the 22nd day of March, 2021.




                                                     4
